This is a bill to assess the damages to abutting property from a grade separation at Vernor highway and Waterman avenue in Detroit. Real estate experts for the city testified there was no damage to any of the property, and those for defendants said there were substantial damages. The jury heard them, viewed the property, and found no damage to any of the defendants. Contentions common to all defendants will be first considered.
They complain of prejudicial remarks of the court. Both court and counsel said things inappropriate to a judicial proceeding. The colloquies were extended. The most objectionable remarks by the court were made during quarrels caused by counsel's persistence in attempting to introduce incompetent evidence after adverse rulings. The court was quite impartial in unseemly statements, as between counsel for the city and for defendants, and the whole record does not leave the impression that they influenced the verdict. *Page 281 
Counsel agree that the measure of damages is the difference in value of the abutting property before and after the change of the grade and because of the change of grade. Damage to a business, as such, and expense and inconvenience during the progress of the work are not recoverable. City of Detroit v.Railway, 156 Mich. 106. Specific interference with the use of the property, permanent injury to business caused by the change of grade, cost of refitting buildings to the new grade, and the like may be shown, not as separate elements or measures of damage, but merely as methods of arriving at the difference in value of the property. City of Grand Rapids v. Kotvis,245 Mich. 319.
 Hamilton's Sons, Inc. City of Detroit v. C. H. Little Co., 146 Mich. 373, does not support this defendant's contention that it was entitled to the expense of moving to another location and of conducting business during progress of the work. The case involved total destruction of a leasehold, and the distinction is pointed out in City of Detroit v. Railway, supra. The cost of excavating and back filling required because a railroad company erected a retaining wall on the boundary of defendant's property has no relation to the measure of damages, as it was not due to the effect of structural change in the street upon defendant's property but resulted from an intervening condition.
 Lowrie Company and the Blochs.
A witness for the city was permitted to express an opinion that no damage to the property accrued from the change of grade, although he said he did not know the actual value of the property just before and after the grade separation. The witness qualified as a real estate expert, said he had operated *Page 282 
in the vicinity, was familiar with the property, and had examined it. His attention was called to the conditions caused by the improvement, and he confined his testimony to the effect upon relative values before and after the change in grade. So confined, the opinion was competent, and the testimony presented no reversible error.
Defendants moved for a new trial, but took no exception to its denial, and, as the proceeding occurred before the adoption of the court rules of 1931, the question is not before us.Tishhouse v. Schoenberg, 234 Mich. 271. However, we have examined the record, and cannot say that the verdict was against the great weight of the evidence.
Other points, although not covered by statement of questions (see Court Rule No. 69, § 1 [1931], last sentence), have been examined and found untenable.
 Mitshkun Company.
This defendant contends that two or more streets cannot be joined in a single proceeding and damages assessed by the same jury, but that there must be a separate proceeding as to each street. It does not appear that the objection was made before verdict.
In City of Detroit v. Dailey, 156 Mich. 9, the court held that the statute did not permit one jury in one proceeding to ascertain the damages to abutting property caused by the change of grade of more than one street. The decision was in March, 1909. Shortly after, by Act No. 268, Pub. Acts 1909, Act No. 92, Pub. Acts 1893, § 11 (1 Comp. Laws 1929, § 4491), was amended by incorporating the italicized words:
"The petition shall state that it is made and filed as commencement of judicial proceedings by the county, township or city, as the case may be, in pursuance *Page 283 
of this act for the purpose of separating the grades of the street or highway or of two or more streets or highways and railroad or railroads at their intersection," etc.
Elsewhere in the act street or highway is used in the singular. But words importing the singular number may extend to the plural number. 1 Comp. Laws 1929, § 76, subd. 2. There is no provision for the impaneling of more than one jury to act upon a single petition except in case of new trial. We think the amendment of 1909, immediately following the decision construing the act, is persuasive of the legislative intent that at least all the streets involved in a single grade crossing at one intersection may be joined in a single proceeding and trial.
From the car-shop yard of the Michigan Central Railroad, but independent of the rights of way elevated in the grade separation, two lead tracks crossed Vernor highway, entered defendant's premises, and branched into several tracks in a yard devoted to railroad supplies, track material, and the coal business. Defendant offered testimony, which was rejected, that the lead tracks had been installed in 1885 without any permission and had been used openly, continuously, and adversely since that time. The contention is that an easement by prescription had been created in the street prior to the enactment of Act No. 46, Pub. Acts 1907 (see 3 Comp. Laws 1929, § 13964). When the grade separation was constructed, the lead tracks were removed by the city, the street lowered, and defendant was forced to rearrange its yard with another outside connection at considerable expense. It claims damages for destruction of the easement itself and also for the cost of rearranging the yard on the ground the easement was reflected in the advantageous use of the property and augmented its value. *Page 284 
Prior to 1907 prescriptive rights could be acquired in a highway. A railroad company using a street for its tracks by permission of a city could acquire an easement by prescription as against the abutting owners. Felton v. Wedthoff, 185 Mich. 72
. But counsel cite no authority to the effect that as against the public a railroad company can acquire prescriptive rights in a street. The presumption is that a railroad company uses the street by express or tacit permission of the city, and an essential of prescription, adverse possession, is wanting.Crosby v. City of Greenville, 183 Mich. 452; Mendel v.Poland, 200 Mich. 571.
"Occupation in common with the public is not exclusive possession." LeRoy v. Collins, 176 Mich. 465, 475.
However, the outstanding defect in the offer of proof was that it did not include a showing that the easement, if any, belonged to defendant. Defendant could not claim rights under an easement owned by the railroad company.
In addition, it is the established rule that a city is not liable for damages caused by a change of grade of a street, except as provided by law. The statute does not assume to cover damages for destruction of an easement in the street itself.
Judgment affirmed, with costs.
McDONALD, C.J., and CLARK, POTTER, SHARPE, NORTH, WIEST, and BUTZEL, JJ., concurred. *Page 285